NUMBER 13-17-00614-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

JUAN R. RIVERA,                                                             Appellant,

                                           v.

BLANCA E. RIVERA,                                   Appellee.
____________________________________________________________

             On appeal from the 319th District Court
                   of Nueces County, Texas.
____________________________________________________________

                       MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Contreras and Benavides
             Memorandum Opinion by Justice Benavides

      Appellant Juan R. Rivera, proceeding pro se, attempted to perfect an appeal from

an order denying a bill of review rendered in cause number 2016-FAM-1691-G in the

319th District Court of Nueces County, Texas. The order was signed on April 13, 2017,

but appellant did not file his notice of appeal until July 27, 2017. This Court dismissed

the appeal on grounds that the appeal was not timely filed. See Rivera v. Rivera, No.
13-17-00423-CV, 2017 WL 3530941, at *2 (Tex. App.—Corpus Christi Aug. 17, 2017, no

pet.) (mem. op.); In re Rivera, No. 13-17-00421-CV, 2017 WL 3205845, at *2 (Tex. App.—

Corpus Christi July 28, 2017, orig. proceeding) (mem. op.) (concluding that Rivera's filed

pleadings potentially constituted a bona fide attempt to invoke appellate jurisdiction).

       Subsequently, on October 24, 2017, appellant filed a pro se notice of restricted

appeal and a “motion for restricted appeal.” On November 27, 2017, appellant filed an

amended notice of appeal.

       On December 8, 2017, the Clerk of this Court notified appellant that it appeared

that the notice of appeal was not in compliance with Texas Rule of Appellate Procedure

25.1(d)(7). Specifically, in a restricted appeal, the notice of appeal must contain required

information. See TEX. R. APP. P. 25.1(d)(7) (requiring that notice of appeal in a restricted

appeal state that the appellant did not participate in the hearing that resulted in the

judgment and the appellant did not timely file a post judgment motion or notice of appeal).

The Clerk informed appellant that notice of this defect was being given so that steps could

be taken to correct the defects, if possible. See TEX. R. APP. P. 37.1; 44.3. The Clerk

directed appellant to file an amended notice of appeal with the trial court within ten days

and to forward a copy of the amended notice of appeal to this Court. The Clerk informed

appellant that the appeal would be dismissed if the defect was not corrected.              In

response, appellant filed a motion seeking to correct the defect in his notice of appeal.

Appellant argues that “he did not participate in person or through counsel in the court

hearing that resulted in the Divorce Decree Default Judgment he is complaining of . . .

and that he is a party affected by said judgment . . . which was fraudulently procured by


                                             2
his former wife and was rendered against him on April 4, 2012 without his knowledge.”

Appellant does not assert that neither he nor his counsel participated in the hearing

resulting in the dismissal of his bill of review by order rendered on April 13, 2017. In the

bill of review proceeding, appellant was represented by retained counsel.

       To bring a restricted appeal, the appellant must show: (1) he filed a notice of

restricted appeal within six months of the date the termination order was signed; (2) he

was a party to the underlying suit; (3) he did not participate in the hearing that resulted in

the order complained of, and did not file any post judgment motions or a request for

findings of facts and conclusions of law; and (4) error is apparent on the face of the record.

See TEX. R. APP. P. 26. 1(c); id. R. 30; Ins. Co. of State of Penn. v. Lejeune, 297 S.W.3d
254, 255 (Tex. 2009); Alexander v. Lynda's Boutique, 134 S.W.3d 845, 848 (Tex. 2004).

These requirements are mandatory and jurisdictional.         See In re D.M.B., 467 S.W.3d
100, 102–03 (Tex. App.—San Antonio 2015, pet. denied); Clopton v. Pak, 66 S.W.3d 513,

515 (Tex. App.-Fort Worth 2001, pet. denied).

       The right to a restricted appeal is limited to parties who did not participate—either

in person or through counsel—in the hearing that resulted in the judgment complained of

and who did not timely file a post-judgment motion or notice of appeal. TEX. R. APP. P.

30. Our focus here is not on the original divorce decree entered in 2012, but on the order

subject to review here—the order denying appellant’s bill of review. Appellant does not

assert that neither he nor his attorney participated in the hearing which resulted in the

entry of the April 13, 2017 order denying the bill of review. According to the records

before the Court, it appears that appellant’s retained counsel participated in the bill of


                                              3
review proceedings. Accordingly, the Court, having examined and fully considered the

notice of appeal and the record before this Court, is of the opinion that we lack jurisdiction

over this appeal.    Therefore, we DENY appellant’s motion for restricted appeal and

appellant’s motion for leave to supplement amended appeal. We DISMISS the appeal

for want of jurisdiction. See TEX. R. APP. P. 42.3(a). All other pending motions, if any,

are likewise DISMISSED.

                                                                 GINA M. BENAVIDES,
                                                                 Justice


Delivered and filed the
25th day of January, 2018.




                                              4